Title: From Thomas Jefferson to Richard Call, 30 March 1781
From: Jefferson, Thomas
To: Call, Richard



Sir
In Council March 30th 1781

The Laws of this State rendering it necessary that all purchases of necessaries for the Army should pass through the Hands of the  Commercial Agent by whom they may be properly carried into Account, it is impossible for us to take notice of any purchases made by the Continental Staff or other Officers. We furnish the Staff at such Times and in such Proportions as we are able with money, which they are to apply according to the Orders they receive.
This must be considered as our answer with respect to the Swords to be procured on Continental Account from Mr. Hunter. We mean to direct the Commercial Agent to order 500 Horsemen’s Swords to be made immediately by Mr. Hunter on Account of the State. Two hundred of these will be for General Spotswood’s two Legions should they be raised. Of the Residue we shall be as we ever have been ready to accomodate the Continent with what can be spared. We will direct them to be made by your model.
I inclose you an extract of a Letter to General Greene which will inform you what we wait for to begin the purchase of Horses. The late Impresses have been so extensive, that ’till we know the Actual State of the Cavalry we cannot possibly conjecture the number wanting, more especially as we have had no return of their numbers at any Time past. I am &c.,

T. J.

